           Case 2:19-cv-01830-GMN-VCF Document 12 Filed 03/07/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ARIEL LEON,                                       )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:19-cv-01830-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     WYNN LAS VEGAS, LLC,                              )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Cam Ferenbach, (ECF No. 10), which recommends that the case be dismissed

12   with prejudice as time barred. Plaintiff Ariel Leon (“Plaintiff”) filed an Objection, (ECF No.

13   11), to the R&R.

14          A party may file specific written objections to the findings and recommendations of a

15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,

18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an

21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

22          The R&R recommends that the Court dismiss Plaintiff’s Complaint with prejudice as the

23   Title VII claim raised is time barred. (R&R 2:17–3:23). Plaintiff objects, claiming that he

24   received a right to sue letter on April 14, 2016; he originally raised his claims in a separate case

25   filed on July 11, 2016; and he later filed “his same case” with “identical facts” in June of 2018


                                                  Page 1 of 2
           Case 2:19-cv-01830-GMN-VCF Document 12 Filed 03/07/21 Page 2 of 2




 1   and again, in this case, on October 18, 2019. (Obj. 1:25–2:9). Plaintiff implies that his present
 2   Complaint is timely because of its relation to his initial, timely-filed case. (Id.).
 3          Plaintiff is mistaken. An otherwise timely claim may be rendered timely if it “relates
 4   back” to the filing date of a timely pleading that arises out of the same “conduct, transaction, or
 5   occurrence set forth . . . in the original pleading.” See Mayle v. Felix, 545 U.S. 644, 649 (2005)
 6   (internal quotations omitted) (quoting Fed. R. Civ. P. 15(c)(1)(B)). However, relation back
 7   only applies where a party amends a complaint outside the time in which he could have
 8   initiated the action; it generally does not apply across related actions. See Fed. R. Civ. P.
 9   15(c)(1)(B). Accordingly, Plaintiff’s instant Complaint is untimely because it was filed more
10   than ninety (90) days after the EEOC issued Plaintiff’s right to sue letter, and this action is
11   separate from that in which Plaintiff initially filed a timely complaint.
12          Accordingly,
13          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 10), is
14   ACCEPTED AND ADOPTED in full.
15          IT IS FURTHER ORDERED that the case is DISMISSED with prejudice.
16          The Clerk of Court shall close the case.
17                      7
            DATED this _____ day of March, 2021.
18
19
20                                                   ___________________________________
                                                     Gloria M. Navarro, District Judge
21                                                   United States District Court
22
23
24
25


                                                  Page 2 of 2
